Exhibit Proforma Unaudited Condensed Financial Information Reflecting the Effects of the Acquisition Introduction The following unaudited condensed financial information presents the proforma unaudited consolidated balance sheets of Mod Hospitality, Inc. (f/k/a PSPP Holdings, Inc.) and Subsidiaries as of June 30, 2008 along with the proforma unaudited consolidated statements of operations for the three and six month periods ended June 30, 2008 and 2007 and the proforma unaudited consolidated statements of cash for the six months ended June 30, 2008 and 2007.The information contained in these proforma unaudited statements were derived from the 10-QSBs of PSPP Holdings, Inc. as filed with the SEC, the internally prepared financial statements of ECV Holdings, Inc. and subsidiaries for the respective periods presented. The following unaudited condensed financial information presents the proforma unaudited consolidated balance sheets of ECV Holdings, Inc. and Subsidiaries as of June 30, 2008 along with the proforma unaudited consolidated statements of operations for the three and six month periods ended June 30, 2008 and 2007 and the proforma unaudited consolidated statements of cash flows for the six months ended June 30, 2008 and 2007.The information contained in these proforma unaudited statements were derived from the 10-QSBs of PSPP Holdings, Inc. as filed with the SEC, the internally prepared financial statements of ECV Holdings, Inc. and subsidiaries and the audited combined financial statements of ECRV Hanover Hospitality Leaseco, LLC, ECRV Clinton Leaseco, LLC, and ECRV FM Leaseco, LLC. for the respective dates and periods presented. The audited combined financial statements of ECRV Hanover Hospitality Leaseco, LLC, ECRV Clinton Leaseco, LLC, and ECRV FM Leaseco, LLC. for the year ended December 31, 2007 is being presented for comparison purposes only. The unaudited condensed financial information that is being presented herein Exhibit 99.1 is not necessarily indicative of the results that actually would have occurred if the acquisition had been completed on the assumed date(s) nor are the statements necessarily indicative of future consolidated financial position or earnings. All of the information, as presented, should be read in conjunction with Mod Hospitality, Inc. ‘s (f//k/a PSPP Holdings, Inc.) securities filings with the SEC under its current ticker symbol of “MODY”, the audited combined financial statements of ECRV Hanover Hospitality Leaseco, LLC, ECRV Clinton Leaseco, LLC, and ECRV FM Leaseco, LLC. for the year ended December 31, 2007 as presented elsewhere in this Form 8-Kfiling and the share exchange agreementsthat were effective in May 2008 and October 2008 also presented elsewhere in this From 8-K filing. Mod Hospitality, Inc. (f/k/a PSPP Holdings, Inc.) and Subsidiaries ECV Holdings, Inc. and Subsidiaries Index to Financial Statements June 30, Mod Hospitality, Inc. (f/k/a PSPP Holdings, Inc.) and Subsidiaries Proforma Unaudited Consolidated Balance Sheets 1 Proforma Unaudited Consolidated Statements of Operations 3 Proforma Unaudited Consolidated Statements of Casf Flows 4 ECV Holdings, Inc. and Subsidiaries Proforma Unaudited Consolidated Balance Sheets 5 Proforma Unaudited Consolidated Statements of Operations 7 Proforma Unaudited Consolidated Statements of Cash Flows 8 Mod Hospitality, Inc. (f/k/a PSPP Holdings, Inc.) and Subsidiaries Proforma Unaudited Consolidated Balance Sheets Assets Consolidated PSPP Holdings, Inc. ECV Holdings, Inc. Proforma 6/30/2008 6/30/2008 6/30/2008 Unaudited Unaudited Unaudited Current assets Cash $ 7 $ 1,483,728 $ 1,483,735 Accounts receivable - 122,758 122,758 Prepaid expenses - 33,452 33,452 Ledger accounts - 48,287 48,287 Inventory - 1,469 1,469 Total current assets 7 1,689,694 1,689,701 Fixed assets Construction in progress (PIP) - 295,669 295,669 Furniture and fixtures - 3,720,925 3,720,925 Less: accumulated depreciation - (605,956 ) (605,956 ) Total fixed assets - 3,410,639 3,410,639 Other assets Investments 58,000 - 58,000 Franchise fee, net - 135,900 135,900 Deposits - 41,103 41,103 Total other assets 58,000 177,003 235,003 Total assets $ 58,007 $ 5,277,336 $ 5,335,343 The financial information presented herein has been prepared by management without audit by independent certified public accountants 1 PSPP Holdings, Inc and Subsidiaries Proforma Unaudited Consolidated Balance Sheets Liabilities and Stockholders' Equity PSPP Holdings, Inc. ECV Holdings, Inc. ConsolidatedProforma 6/30/2008 6/30/2008 6/30/2008 Unaudited Unaudited Unaudited Current liabilities Accounts payable and accrued expenses $ - 948,456 948,456 Loans payable 294,561 - 294,561 Accrued salaries and wages - 100,171 100,171 Management fees payable - 37,029 37,029 Taxes payable, rooms - 67,828 67,828 Taxes payable, other - 273,511 273,511 Total liabilities 294,561 1,426,995 1,721,556 Long term liabilities Advances from shareholder - 260,000 260,000 Total liabilities 294,561 1,686,995 1,981,556 Commitments and contingencies - - - Stockholders' equity Preferred stock 10,000 - 10,000 Common stock 680 - 680 Additional paid-in capital 5,457,150 4,338,797 9,795,947 Accumulated deficit (5,704,384 ) (748,456 ) (6,452,840 ) Total stockholders' equity (deficit) (236,554 ) 3,590,341 3,353,787 Total liabilities and stockholders' equity $ 58,007 $ 5,277,336 $ 5,335,343 The financial information presented herein has been prepared by management without audit by independent certified public accountants 2 PSPP Holdings, Inc and Subsidiaries Proforma Unaudited Consolidated Statements of Operations For the three For the three For the six For the six months ended months ended months ended months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Unaudited Unaudited Unaudited Unaudited Revenue Rooms $ 2,996,922 $ 1,370,371 $ 5,931,122 $ 2,515,411 Food and beverage 28,929 28,233 66,160 47,520 Other income 256,295 29,715 487,558 149,870 Total operating revenue 3,282,146 1,428,319 6,484,840 2,712,801 Operating expenses Rooms 781,605 318,803 1,461,848 584,931 Food and beverage 8,454 3,675 22,665 6,663 Rent 825,366 615,673 1,897,518 1,140,135 Management and franchise fees 342,260 225,264 767,853 408,092 General and administrative 257,495 98,823 539,928 179,193 Depreciation and amortization 180,531 11,031 361,061 22,063 Other expenses 511,535 216,234 1,319,632 415,758 Total operating expenses 2,907,246 1,489,503 6,370,505 2,756,835 Income (loss) from operations 374,901 (56,069 ) 114,335 (121,309 ) Other income (expenses) Forgiveness of debt income 255,189 - 255,189 - Write-off of investments (300,000 ) - (300,000 ) - Interest income 531 1,460 1,193 1,997 Interest expense (7,072 ) - (399,464 ) (25,105 ) Total other (income) expense (51,352 ) 1,460 (443,082 ) (23,108 ) Income (loss) before provision for income taxes 323,549 (54,609 ) (328,747 ) (144,417 ) Provision for income taxes - Net income (loss) $ 323,549 $ (54,609 ) $ (328,747 ) $ (144,417 ) Weighted average number of common shares outstanding 644,499 574,994 671,750 574,994 Basic and diluted (loss) per common share $ 0.50 $ (0.09 ) $ (0.49 ) $ (0.25 ) The financial information presented herein has been prepared by management without audit by independent certified public accountants 3 PSPP Holdings, Inc and Subsidiaries Proforma Unaudited Consolidated Statements of Cash Flows For the six For the six months ended months ended June 30, 2008 June 30,2007 Unaudited Unaudited Cash flows from operating activities: Net loss $ (336,201 ) $ (144,417 ) Adjustments to reconcile net income (loss) from operations to net cash provided by operating activities: Depreciation and amortization 380,693 24,213 (Increase) decrease in: Accounts receivable (14,936 ) (16,781 ) Prepaid expenses 101,038 (15,306 ) Ledger accounts 130,738 (17,963 ) Inventory (1,469 ) (29,999 ) Escrow reserves (54,956 ) 17,723 Deposits (23,691 ) - Increase (decrease) in: Accounts payable and accrued expenses 421,144 225,930 Accrued salaries and wages 9,027 7,705 Management fees payable (70 ) 10,357 Taxes payable, rooms (1,386 ) (35,891 ) Taxes payable, other 127,373 119,532 Other 235,082 - Net cash provided by operating activities 972,385 145,103 Cash flows from investing activates Property improvement plan (PIP) (295,669 ) - Net cash (used in) investing activities (295,669 ) - Cash flows from financing activities Settlement: legal - 4,895 Increase in loans - (53,452 ) Capital contributions - 3,000 Net cash (used in) financing activities - (45,557 ) Net increase in cash and cash equivalents 676,716 99,546 Cash and cash equivalents, beginning of period 807,012 347,021 Cash and cash equivalents, end of period $ 1,483,728 $ 446,567 Supplemental disclosure of cash flow information: Interest paid 392,392 - Taxes paid $ - $ - The financial information presented herein has been prepared by management without audit by independent certified public accountants 4 ECV Holdings Inc. and Subsidiaries Unaudited Consolidated Balance Sheets Assets 6/30/2008 12/31/2007 Unaudited Audited Current assets Cash $ 1,483,728 $ 806,806 Accounts receivable 122,758 107,821 Prepaid expenses 33,452 134,490 Ledger accounts 48,287 179,025 Inventory 1,469 - Total current assets 1,689,694 1,228,142 Fixed assets Property improvement plan (PIP) 295,669 - Furniture and fixtures 3,720,925 3,727,591 Less: accumulated depreciation (605,956 ) (233,863 ) Total fixed assets 3,410,639 3,493,728 Other assets Escrow reserves - (54,956 ) Franchise fee, net 135,900 144,500 Deposits 41,103 17,412 Total other assets 177,003 106,956 Total assets $ 5,277,336 $ 4,828,826 The financial information presented herein has been prepared by management without audit by independent certified public accountants 5 ECV Holdings Inc. and Subsidiaries Unaudited Consolidated Balance Sheets Liabilities and Stockholders' Equity 6/30/2008 12/31/2007 Unaudited Audited Current liabilities Accounts payable and accrued expenses $ 948,456 $ 351,361 Accrued salaries and wages 100,171 91,144 Management fees payable 37,029 35,164 Taxes payable, rooms 67,828 69,214 Taxes payable, other 273,511 146,138 Total liabilities 1,426,995 693,021 Long term liabilities Advances from shareholder 260,000 260,000 Total liabilities 1,686,995 953,021 Commitments and contingencies - - Stockholders' equity Capital stock - - Additional paid-in capital 4,338,797 4,349,121 Accumulated deficit (748,456 ) (473,316 ) Total stockholders' equity 3,590,341 3,875,805 Total liabilities and stockholders' equity $ 5,277,336 $ 4,828,826 The financial information presented herein has been prepared by management without audit by independent certified public accountants 6 ECV Holdings Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flows For the three For the three For the six For the six months ended months ended months ended months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30,2007 Unaudited Unaudited Unaudited Unaudited Cash flows from operating activities: Net loss $ 179,440 $ 164,449 $ (276,864 ) $ (119,312 ) Adjustments to reconcile net income (loss) from operations to net cash provided by operating activities: Depreciation and amortization 186,046 25,740 380,693 22,063 (Increase) decrease in: Accounts receivable (19,159 ) (41,060 ) (14,936 ) (16,781 ) Prepaid expenses 114,217 (6,415 ) 101,038 (15,306 ) Ledger accounts 19,578 16,466 130,738 (17,963 ) Inventory (424 ) - (1,469 ) (29,999 ) Escrow reserves (178,185 ) (1,801 ) (54,956 ) 17,723 Deposits (28,412 ) - (23,691 ) - Increase (decrease) in: Accounts payable and accrued expenses 198,750 (86,704 ) 597,095 166,853 Accrued salaries and wages 3,097 (1,075 ) 9,027 7,705 Management fees payable (7,009 ) 1,292 (70 ) 10,357 Taxes payable, rooms (25,442 ) (53,668 ) (1,386 ) (35,891 ) Taxes payable, other 125,396 94,477 127,373 119,532 Net cash provided by operating activities 567,892 111,701 972,591 108,981 Cash flows from investing activities: Property improvement plan (PIP) (157,741 ) - (295,669 ) - Net cash (used in) investing activities (157,741 ) - (295,669 ) - Cash flows from financing activities: Proceeds from additional capital contributions - 73,000 - 3,000 Net cash provided by financing activities - 73,000 - 3,000 Net increase in cash and cash equivalents 410,151 184,701 676,922 111,981 Cash and cash equivalents, beginning of period 1,073,577 261,866 806,806 334,586 Cash and cash equivalents, end of period $ 1,483,728 $ 446,567 $ 1,483,728 $ 446,567 Supplemental disclosure of cash flow information: Interest paid - - 392,392 - Taxes paid $ - $ - $ - $ - The financial information presented herein has been prepared by management without audit by independent certified public accountants 7
